IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-75,248-01


EX PARTE CUONG QUOC LY, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 44907
IN THE 240th DISTRICT COURT FROM FORT BEND COUNTY 


Per curiam.

O R D E R

 Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex.Crim.App. 1967). Applicant was convicted of the offense of
possession of a controlled substance with intent to deliver and sentenced to imprisonment for forty-two years.  The Fourteenth Court of Appeals affirmed his conviction. Ly v. State, 273 S.W.3d 778 
(Tex. App.-Houston [14th Dist.] 2008, pet. ref'd).
	The Applicant alleges that the trial court abused its discretion when it allowed the State to
introduce illegally seized evidence, trial counsel rendered ineffective assistance when he failed to
file a motion to suppress the evidence, trial counsel rendered ineffective assistance when he failed 
to investigate and properly file pre-trial motions, trial counsel rendered ineffective assistance when
he failed to investigate and present mitigating  factors on behalf of Applicant and when he failed to
inform Applicant of his right to a pre-sentence investigation, the trial court's sentence violated
Applicant's fundamental right to due process, and the trial court's sentence is arbitrary and an abuse
of discretion.
	The trial court, after holding an evidentiary hearing, recommends that relief be granted as to
ground four only, with all other relief requested denied.  We agree, in part.  This Court adopts the
trial court's findings of fact and conclusions of law as it pertains to Applicant's grounds one, two,
three, five and six.  However, after an independent review of the record, we do not find that
Applicant is entitled to relief in ground four.  Specifically, we do not believe Applicant has shown
how he was harmed by any alleged deficiencies on the part of counsel during the punishment phase
of his trial.  

Delivered: November 2, 2011
Do Not Publish